Citation Nr: 1223998	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO. 07-18 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1. Entitlement to an initial rating greater than 10 percent effective March 7, 2005, and greater than 20 percent effective December 1, 2010, for costochondritis. 

2. Entitlement to a disability rating greater than 10 percent for a scar, status post residual of a right lower lobe segmentectomy. 

3. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active service from March 1974 to March 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  A videoconference Board hearing was held at the RO in December 2009 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record. 

In November 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  

Unfortunately, as is explained below, the appeal is REMANDED again to the RO/AMC.  VA will notify the Veteran if further action is required on his part.


REMAND

As the Veteran's authorized representative accurately pointed out in a post-remand brief submitted to the Board in September 2011, the Veteran was afforded multiple VA examinations on December 1, 2010, addressing his claims for increased evaluation for costochondritis status post right lower lobe segmentectomy and for scar status post right lower lobe segmentectomy but these examinations occurred before the AMC obtained and associated with the claims file treatment records from the Fairbanks VA medical clinic.  Voluminous treatment records from the Fairbanks VA medical clinic were obtained and associated with the claims file on or after July 2011 and may be relevant to the Veteran's currently appealed claims.

Following its November 2010 remand, which directed the RO/AMC to obtain additional VA treatment records and schedule the Veteran for appropriate examinations, the Board expected that any additional VA treatment records would be obtained and associated with the claims file before the Veteran was examined.  It is not clear from a review of the claims file why the voluminous VA treatment records from Fairbanks VA medical clinic were not obtained until several months after the Veteran was examined. 

The Veterans Court has held that VA's duty to assist a Veteran in obtaining and developing available facts and evidence to support a claim includes obtaining an adequate and contemporaneous VA examination which takes into account the records of prior medical treatment. Littke v. Derwinski, 1 Vet. App. 90 (1990). If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes. 38 C.F.R. § 4.2 (2011). Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the Veteran why one will not or cannot be provided. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veterans Court also has held that VA is on constructive notice of all documents generated by VA, even if the documents have not been made part of the record in a claim for benefits.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Given the foregoing, the Board finds that the December 1, 2010, VA examinations must be returned to the VA examiner who conducted them in order to allow him to prepare an addendum to these examination reports which includes review of the Veteran's voluminous VA outpatient treatment records obtained from the Fairbanks VA medical clinic and associated with the Veteran's claims file in July 2011.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran and his service representative with appropriate VCAA notice on the inferred TDIU claim.  A copy of any notice provided, and any response, should be included in the claims file.

2.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for costochondritis since his service separation or for a scar, status-post residual of a right lower lobe segmentectomy in recent years.  Advise the Veteran not to submit duplicate copies of treatment records previously submitted to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3. After completing the above development to the extent possible, or after the time for a response has expired, contact the VA Medical Center in Anchorage, Alaska, and ask the VA examiner who conducted the Veteran's December 1, 2010, VA examinations to review the claims file again and provide an addendum to these examination reports.  This VA examiner should state in his addendum whether his prior opinions concerning the severity of the Veteran's service-connected disabilities and/or the impact of these disabilities on the Veteran's employability have changed in light of the additional VA outpatient treatment records obtained from the Fairbanks VA medical clinic and associated with the claims file in July 2011.  

In addressing the Veteran's TDIU claim, the examiner is advised that service connection currently is in effect for costochondritis, status post right lower lobe segmentectomy, scar status post right lower lobe segmentectomy, and bronchitis. 

4.  If, and only if, the VA examiner who conducted the Veteran's December 1, 2010, VA examinations is not available, then schedule the Veteran for appropriate VA examination to determine the current severity of his service-connected costochondritis.  The claims file and a copy of this remand must be made available to the examiner for review.  The examiner should specify the degree of injury to Muscle Group XXI (thoracic muscle group) and what functional abilities are affected.  In addition, the examiner should indicate if any other Muscle Groups are involved, and if so the extent of injury and any functional impairment.  The examiner should comment as to whether the disability associated with each of the affected muscle groups would be considered moderate, moderately severe, or severe.  The examiner also should comment on the presence or absence of the cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination, and uncertainty of movement.  Further, the examiner also should determine whether the Veteran has any nerve impairment (e.g., numbness, neuropathy) associated with his service-connected costochondritis.  If so, then the examiner should determine which specific nerve groups are involved with the nerve impairment and characterize the overall neurological impairment as mild, moderate, moderately severe, or severe.  A complete rationale must be provided for any opinions expressed.

5.  If, and only if, the VA examiner who conducted the Veteran's December 1, 2010, VA examinations is not available, then schedule the Veteran for appropriate VA examination to determine the current severity of his service-connected scar.  The claims file and a copy of this remand must be made available to the examiner for review.  The examiner must measure the scar in terms of both length and width.  The examiner should answer the following questions: (a) Is the scar deep (i.e., associated with underlying soft tissue damage) or superficial (i.e., not associated with underlying soft tissue damage)?; (b) Does the scar cause limitation of motion, specifically limitation of motion of the right arm?  If so, the examiner must identify any limitation of motion, to include whether motion is limited to the shoulder level, midway between the side and shoulder level, or to 25 degrees from the side; (c) Is the scar painful on examination?; and (d) Is the scar nonlinear?  A complete rationale must be provided for any opinions expressed.

6.  If, and only if, the VA examiner who conducted the Veteran's December 1, 2010, VA examinations is not available, then schedule the Veteran for appropriate VA examination to determine the impact of his service-connected disabilities on his employability.  The claims file and a copy of this remand must be made available to the examiner for review.  The examiner should obtain a complete occupational history from the Veteran, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, the examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected scar, status post residual of a right lower lobe segmentectomy, costochondritis, and/or bronchitis, alone or in combination, preclude him from securing and maintaining substantially gainful employment.  

The examiner is advised that service connection currently is in effect for costochondritis, status post right lower lobe segmentectomy, scar status post right lower lobe segmentectomy, and for bronchitis.  A complete rationale must be provided for any opinions expressed.

7.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

